 



EXHIBIT 10.1
Employment Transition, Resignation, And Release Agreement
     This confidential resignation and release agreement (“Agreement”) is made
and entered into the 1st day of August, 2005, by and between Chico’s FAS, Inc.,
a Florida corporation (the “Company”), and James P. Frain (“Frain”).
     This Agreement supercedes all previous agreements between Frain and the
Company. In consideration of the promises set forth in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, agree as follows:
1. Effective as of March 1, 2006, Frain voluntarily resigns from his position as
Executive Vice President and Chief Marketing Officer of the Company, and the
Company hereby accepts this resignation. Effective as of the end of the day on
February 28, 2006, Frain has no further privileges, duties or obligations in
such capacity. Until March 1, 2006, Frain shall continue to perform
substantially the same duties that he has performed over the last six years.
2. From March 1, 2006, through and including August 31, 2006, Frain shall be
available to work as a non-officer consulting employee and shall handle
marketing projects as assigned to him by the Company’s Chief Executive Officer
or the Company’s Chief Operating Officer. Frain shall not be required to work at
the Company’s offices more than 10 days per month
3. From the date of this Agreement through February 28, 2006 and as long as
Frain has not breached any of his obligations under this Agreement, the Company
shall pay Frain (1) his annualized basic salary of $450,000; (2) any bonuses
that may relate to fiscal year 2005 that would have otherwise been payable to
Frain and (3), such other fringe benefits as provided to other Chief Officers
including, without limitation, the vesting of stock options through February 28,
2006.
From March 1, 2006 through August 31, 2006 and as long as Frain has not breached
any of his obligations under this Agreement, CRS shall pay Frain (1) a monthly
basic salary of $40,000; and (2) such other fringe benefits as provided to other
senior executives, including, without limitation, health benefits and the
vesting in due course of any previously granted stock options. Frain will not be
entitled to receive any car allowance, bonus, or super bonus. The Company
retains the right, in its sole discretion, to award Frain a discretionary bonus
based on Frain’s performance.
4. From the date of this Agreement up to and including February 28, 2006, Frain
may terminate this Agreement with ninety days written notice to the Company.
Thereafter, Frain may terminate the Agreement with thirty days written notice to
the Company.
     If the Company terminates Frain’s employment without cause prior to
August 31, 2006, the Company will pay Frain, in full and complete satisfaction
of any and all claims Frain may have against the company related to this
Agreement, the remaining total of any unpaid monies Frain would have received
under this Agreement through August 31, 2006. In addition, Frain will be
permitted to exercise any options that have vested as of the date of the
termination consistent

-1-



--------------------------------------------------------------------------------



 



with the Company’s stock option plan. If the Company terminates Frain for cause
or his employment terminates due to his death or disability, then the Company
only owes Frain those amounts earned and owed through the date of termination
and Frain will only be entitled to exercise options vested as of the date of
termination. For the purposes of this Agreement, the phrase “for cause” means
Frain’s (i) breach or default of any of the material terms of this Agreement and
his failure to cure the breach or default within thirty (30) days after he
received written notice thereof, (ii) conviction of either a felony involving
moral turpitude or any crime in connection with his employment by the Company
which causes the Company a substantial detriment, (iii) actions that clearly are
contrary to the best interests of the Company, or (iv) directly or indirectly
entering into, engaging in, being employed by, or consulting with J. Jill, Ann
Taylor, Talbot’s, Coldwater Creek, The Limited Brands, Fourth & Towne, and Liz
Claiborne (or any successor entities of any of such companies or divisions).
5. Frain shall continue to be bound in all respects by all applicable provisions
of the Company’s Insider Trading Policy, Code of Ethics and Associate
Nondisclosure Agreement that he previously signed. Such continuing obligation
shall be in addition to Frain’s obligations arising under this Agreement and
under applicable law.
6. Frain agrees that from the date of this Agreement and continuing for a period
of six months after his last date of employment with the Company, Frain shall
refrain from and will not, directly or indirectly, as an individual, partner,
officer, director, stockholder, employee, advisor, independent contractor, joint
venturer, consultant, agent, representative, salesman or otherwise solicit any
of the employees of the Company to terminate their employment or solicit,
attempt to entice away, or offer to employ any of the Company’s current
employees. For the purposes of this restriction: the terms “solicit,” “attempt
to entice away,” and “offer to employ” do not include searches for employees,
through general recruitment efforts or otherwise, that are not focused on
persons employed by the Company.
7. Frain shall be required to execute a copy of the release agreement
substantially in the form attached as Appendix A (a “Release”) as a condition to
this Agreement. Frain also agrees to execute a Release on February 28, 2006 as a
condition of continuing as a consulting employee and for the compensation and
benefits during that period.
8. This Agreement shall be binding upon and inure to the benefit of Frain and
his heirs, administrators, representatives, executors, successors and assigns,
and shall be binding upon and inure to the benefit of Releasees and each of
them, and to their respective heirs, administrators, representatives, executors,
successors and assigns. This Agreement shall be construed and interpreted in
accordance with the laws of the state of Florida.
9. This Agreement shall constitute the full and complete agreement between the
parties concerning its subject matter and fully supersedes any and all other
prior agreements or understandings between the parties regarding the subject
matter hereto. This Agreement shall not be modified or amended except by a
written instrument signed by both Frain and an authorized representative of the
Company.

-2-



--------------------------------------------------------------------------------



 



10. The unenforceability or invalidity of any particular provision of this
Agreement shall not affect its other provisions and to the extent necessary to
give such other provisions effect, they shall be deemed severable.
11. Frain warrants, agrees that he has been encouraged to seek advice from
anyone of his choosing regarding this Agreement, including his attorney,
accountant or tax advisor prior to his signing it; that this Agreement
represents written notice to do so; and that he has been given the opportunity
and sufficient time to seek such advice; and that he fully understands the
meaning and contents of this Agreement. FRAIN UNDERSTANDS THAT HE HAD THE RIGHT
TO TAKE UP TO TWENTY-ONE (21) DAYS TO CONSIDER WHETHER OR NOT HE DESIRES TO
ENTER INTO THIS AGREEMENT. Frain further represents and warrants that he was not
coerced, threatened or otherwise forced to sign this Agreement and that his
signature appearing hereinafter is voluntary and genuine, is given freely and is
given with intent to be bound.
12. FRAIN UNDERSTANDS THAT HE MAY REVOKE THIS AGREEMENT BY NOTIFYING THE CHIEF
FINANCIAL OFFICER OF THE COMPANY IN WRITING OF SUCH REVOCATION WITHIN SEVEN
(7) DAYS OF HIS EXECUTION OF THIS AGREEMENT AND THAT THIS AGREEMENT IS NOT
EFFECTIVE UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAYS. FOR SUCH REVOCATION TO BE
EFFECTIVE, WRITTEN NOTICE MUST BE ACTUALLY RECEIVED BY THE CHIEF FINANCIAL
OFFICER OF THE COMPANY AT THE COMPANY’S OFFICES NO LATER THAN THE CLOSE OF
BUSINESS ON THE 7TH DAY AFTER FRAIN EXECUTES THIS AGREEMENT. IF FRAIN EXERCISES
HIS RIGHT TO REVOKE THIS AGREEMENT, ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL BE OF NO FORCE AND EFFECT AND THE COMPANY SHALL NOT HAVE ANY
OBLIGATION TO MAKE THE PAYMENTS OR PROVIDE THE BENEFITS TO FRAIN PROVIDED FOR IN
THIS AGREEMENT. FRAIN UNDERSTANDS THAT UPON THE EXPIRATION OF SUCH SEVEN (7) DAY
PERIOD WITHOUT SUCH A REVOCATION, THIS AGREEMENT WILL BE BINDING UPON HIS AND
HIS HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS
AND WILL BE IRREVOCABLE.

          WITNESS:   CHICO’S FAS, INC.
 
       
/s/ A. Alexander Rhodes
  By:   /s/ Scott A. Edmonds
 
       
 
      Scott A. Edmonds
 
      President and Chief Executive Officer
 
       
WITNESS:
       
 
        /s/ A. Alexander Rhodes       /s/ James Frain      
 
  James Frain

-3-



--------------------------------------------------------------------------------



 



APPENDIX A—GENEREAL RELEASE
     In consideration of the payments to be made and the benefits to be received
by Frain pursuant to this Agreement, which Frain acknowledges are in addition to
payment and benefits to which Frain would not be entitled to but for this
Agreement, Frain, for himself, his dependents, successors, assigns, heirs,
executors and administrators (and their respective legal representatives of
every kind), hereby releases, dismisses, remises and forever discharges the
Company, its predecessors, parents, subsidiaries, divisions, related or
affiliated companies, officers, directors, stockholders, members, employees,
successors, assigns, representatives, agents, counsel, the Company’s and its
affiliates’ benefit plans, including the respective 401(k) plans, the respective
benefit plans’ trustees, administrators, and all other fiduciaries, employees,
and their agents (collectively, “Releasees”), of and from any and all
arbitrations, claims (including claims for attorneys’ fees), demands, damages,
suits, proceedings, actions and/or causes of action of any kind and every
description, whether known or unknown, which Frain, and his heirs, executors,
administrators, agents, distributees, beneficiaries, successors in interest and
assignees, now have or in the future may have, by reason of any matter, cause or
thing whatsoever from the beginning of the world to the date of this Agreement
(“claims”), against the Releasees, including but not limited to the following
(except that such Release shall not operate to release the Company from its
express obligations under this Agreement):
     Any and all claims for salary, wages, compensation, monetary relief,
employment benefits, including but not limited to, any claims for benefits
under, or contribution to, an employee benefit plan, profit sharing or any
retirement plan, capital stock, bonuses, merit and longevity increases, and all
other benefits of all kind, earnings, backpay, front pay, liquidated, and other
damages, interest, attorney’s fees and costs, compensatory damages, punitive
damages, damage to character, damage to reputation, emotional distress, mental
anguish, depression, injury, impairment in locating employment, financial loss,
pain and suffering, injunctive and declaratory relief arising from his
employment with the Company or its subsidiaries or his separation thereof;
provided, however, notwithstanding anything to the contrary set forth herein,
that this General Release shall not extend to (x) benefit claims under employee
pension benefit plans in which Frain is a participant by virtue of his
employment with the Company or its subsidiaries, and (y) any obligation
expressly assumed or acknowledged under this Agreement by the Company.
     Any and all claims growing out of, resulting from, or connected in any way
to Frain’s employment with the Company or its subsidiaries, and/or the
separation thereof, including any and all claims for discrimination, including
but not limited to claims of discrimination on the basis of race, national
origin, color, religion, handicap or disability, age, sex, harassment of any
kind, including sexual harassment, retaliation, whistleblowing, breach of
contract, rescission, promises, claims under the Employee Retirement Income
Security Act of 1974 “ERISA”) [29 U.S.C. Sections 1001B1461], as amended,
including ERISA Section 510 and any claims to benefits under any and all bonus,
severance or any other similar plan sponsored by the Company now and hereafter,
torts of all kinds, claims or rights under state and federal whistleblower
legislation, including Sections 448.101B448.105, Florida Statutes, as amended,
the consolidated Omnibus Budget Reconciliation Act of 1985 [Pub. L. 99-509], as
amended (“COBRA”), the Florida Health Insurance Coverage Continuation Act
(“FHICCA”), the Family and Medical

-4-



--------------------------------------------------------------------------------



 



Leave Act [29 U.S.C. Sections 2601-2654], as amended (“FMLA”), the Americans
with Disabilities Act [42 U.S.C. Sections 12101-12213], as amended (“ADA”), the
Age Discrimination in Employment Act, as amended (“ADEA”), the Polygraph
Protection act, the Internal Revenue Service Code [Title 26, U.S.C.], as
amended, the Older Workers Benefit Protection Act [29 U.S.C. Section 621-630],
as amended (“OWBPA”), the Equal Pay Act [29 U.S.C. Section 206(d)], as amended
(“EPA”), Title VII of the Civil Rights Act of 1964 [42 U.S.C.
Section 2000e-2000e-17] as amended (“Title VII”), the Florida Civil Rights Act
of 1992 [Sections 760.02-760.11, Fla. Stats.], as amended (“FCRA”), the
Uniformed Services Employment and Reemployment Rights Act of 1994 [38 U.S.C.
Sections 4301-4333] (“USERRA”), the National Labor Relations Act [29 U.S.C.
Sections 151-169], as amended (“NLRA”), the Occupational safety and Health Act
[29 U.S.C. Sections 201-219], as amended (“OSHA”), the Fair Labor Standards Act
[29 U.S.C. Sections 201-219], as amended (“FLSA”), retaliation pursuant to
Section 440.205 Florida Statutes, and any other claim of any kind; provided,
however, notwithstanding anything to the contrary set forth herein, that this
General Release shall not extend to (x) benefit claims under employee pension
benefit plans in which Frain is a participant by virtue of his employment with
the Company, and (y) any obligation expressly assumed under this Agreement by
the Company.

          WITNESS:   CHICO’S FAS, INC.
 
       
/s/ A. Alexander Rhodes
  By:   /s/ Scott A. Edmonds
 
       
 
            Scott A. Edmonds
 
            President and Chief Executive Officer
 
       
WITNESS:
       
 
        /s/ A. Alexander Rhodes       /s/ James Frain      
 
  James Frain

-5-